Jackson, Chief Justice.
1. The defendant was tried and convicted of simple larceny. The theft charged is cattle stealing. If the witnesses for the state were believed by the jury the evidence is sufficient to support the verdict. Their credibility is for the jury. There was no error, therefore, in overruling the motion for a new trial on the ground that the verdict is contrary to the evidence and without evidence to support it.
2. Nor do we see that the court erred in admitting the impeaching testimony of the witness, Pinson. In the motion for a new trial, the objection is to his testimony as to one witness, but that one is not named, and several were impeached by Pinson. But even if the ground was clearly made, and the witness of the defendant alluded to be that one, or those even in respect to whose character the impeaching testimony is weakest, it ought to have *490gone to the jury. Where the witness answers, it is a hard question, and to the effect that he might believe him but hardly would, the testimony should be weighed by them. It is general character that is the foundation, and if that has been bad but is a little better for a year, and the witnesss knows it from what it is generally among the people, whether a gambling or other illegal and immoral character, the witness may say whether or not he would believe him, and how much or to what extent he would credit him, and all he says may go to the jury and be weighed by them.
The charge of the court is not in the record, but it is not excepted to, and by presumption is right. Therefore, in regard to impeachment, the law was given correctly in charge, and, therefore, the jury were told what was necessary to be proved in order to impeach a witness, and under a proper charge defendant could not have been hurt.
It is enough, however, to say in this case and on this point, that the motion for a new trial does not specify which witness impeached by Pinson is alluded to, and the point cannot therefore be specifically ruled. On a general view of all of it, we fail to see such error, if indeed any at all, as would authorize us to grant a new trial.
The other grounds for a new trial were abandoned here.
Judgment affirmed.